.
  ,        -




                                      The Attorney                General of Texas
                                                          November     10,    1981

MARK WHITE
Attorney General


Supreme   Court   Building
                               Honorable   Evans N. Wentz                              Opinion    No.    Mw-389
P. 0. Box 12546                Executive   Director
Austin, TX. 76711              State   Commission for the Blind                        Re:      Legality        of    rider     to
5121475-2501                   314 West 11th Street                                    appropriation              for       State
Telex 9101674.1367
                               Austin,   Texas 78711                                   Commission for        the Blind
Telecopier   51214750266

                               Dear     Mr. Wentz:
1607 Main St.. Suite 1400
Dallas. TX. 75201                     You have requested       our opinion  regarding the validity     of a rider
21417426944
                               to the recent       appropriation     to the State Commission     for   the Blind.
                               Acts    1981.    67th   Leg.,    ch.  875.  at 3553.   The rider      provides   In
4824 Alberta Ave., Suite 160   pertinent     part:
El Pas6. TX. 79605
9151533.3464                                        It is the intent         of the Legislature          that out
                                             of    funds       appropriated        above      in     item     5.a.
12M Dallas Ave., Suite 202
                                             Vocational      Rehabilitation       an amount not to exceed
Hous,~~, TX. 77002                           $277,000     each fiscal       year shall       be expended        for
71316500365                                  entering      into    a contract       with    the Texas        Lions
                                             League     or     a   similar     organization         to    provide
                                             rehabilitative        services      to blind       adults     at the
606 Broadway, Suite 312
                                             TlZXX3 Lions         Camp for         Crippled       Children        at
Lubbock, TX. 76401
6061747.5236                                 Kerrville      or a similar        facility      located     outside
                                             Austin.

4306 N. Tenth. Suite B
                               You suggest    that this rider     is violative    of article     III,    section    35 of
McAllen. TX. 76501
5121662-4547
                               the Texas     Constitution,       which    the Texas    Supreme       Court     has    long
                               construed   to prohibit     the enactment       of general    legislation        within    a
                               general   appropriations    bill.      See
                                                                      -    Moore  v.  Sheppard,       192 S.W.2d 559.
200 Main Plaza. Suite 400      561 (Tex. 1946).
San Antonio, TX. 76205
51212254191
                                      It is well established       that a rider     to a general      appropriations
                               act is valid      if its only effect     is to “detail,     limit,    or restrict     the
 An Equal Opportunity1         use of the funds...        therein   appropriated.”     Attorney      General   Opinion
 Affirmative Action Employer   v-1253    (1951).    See also Moore v. Sheppard, m;                Linden v. Finley.
                               49 s.w. 578 (Tex.          1899); Attorney      General   Opinions      MU-51 (1979);
                               M-1199 (1972).       A rider    may not,   however,   repeal,    modify    or amend an
                               existing    general   law.

                                        In our opinion,      the rider        at Issue here serves  only to “detail,
                               limit,      or restrict     the use of          the funds” already  appropriated.                In




                                                                         p.   1322
                                                                                                          ,~

                                                                                                  -   I




Mr. Evans N. Wentr - Page 2            (Mw-389)



Attorney General Opinion MW-51. we considered                   the   following       provision
of the 1979 General Appropriations Act:

                   (47) The Texas Department of Human Resources
            is hereby authorized           and directed     to construct    a
            state    office     building,      in cooperation     with   the
            State Board of Control,           consisting    of NTE 530.000
            gross    square feet       (400,000   net square feet).       NO
            General Revenue, Children’s           Assistance,    or Medical
            Assistance      funds may be used for this purpose.

                   It is the Intent         of the Legislature          that the
            building     house the central          administrative       offices
            of both the Texas Department                 of Human Resources
            and the Texas Youth Council.                 Further,     it is the
            intent    of the Legislature             that    the building        be
            constructed      on State      land currently        owned by the
            Texas    Department        of    Mental     Health      and Mental
            Retardation.         The Board         of   Mental      Health      and
            Mental      Retardation        is    hereby       authorized        and
            directed     to transfer      to the State Board of Control
            record    title    to a certain        triangular-shaped         tract
            of land 29 acres,         more or less,        in the north part
            of the City of Austin,           bounded on the west by West
            Guadalupe Street        and North Lamar Boulevard,             on the
            north by 51st         Street,     on the east         by Guadalupe
            Street and having the southern tip of the tract                      at
            the intersection         of Guadalupe and West Guadalupe
            Streets,      together      with    all    records     held    by it
            concerning      this tract.

Relying     on the standard affirmed   by the Texas Supreme Court in Jessen
Associates,     Inc. v. Bullock,   531 S.W.2d 593, 599 (Tex. 1975). we said
that the language of the rider:

            directs      and     qualifies       the   use      of    funds
            appropriated     elsewhere....        It prohibits     the use
            of certain    categories      of funds for construction      of
            this building,      and it effectively      directs    the use
            of funds appropriated           in other   portions     of the
            Act.

Likewise,    the rider      to the appropriation     for the State Commission for
the   Blind    constitutes       a limitation     on the       expenditure    of   funds
appropriated     in item 5.a.      In addition,    by requiring       the commission to
enter the contract,        the rider “effectively      directs     the use of funds.”

       As we have noted,  a rider    is invalid   if it attempts    to repeal.
modify or-amend an existing     law.   See. e.g.,   Attorney  General Opinion
MW-104 (1979).    Section 91.052 of the Human Resources      Code provides    in
pertinent   part:
,‘:   .
          Mr. Evans   N. Wentz - Page 3          mw-389)



                       (a)   The commission       [for   the Blind]    shall   conduct
                             a       program         to     provide        vocational
                             rehabilitation        services    to   eligible      blind
                             disabled     individuals.

                       (b)   To achieve     the purposes         of   the   program,   the
                             commission     may:

                             (1) cooperate      with other     public      and private
                             agencies    in studying     the problems involved           In
                             providing     vocational      rehabilitation         and in
                             establishing.        developing,        and       providing
                             necessary       or    desirable        facilities         and
                             SCKViCeS....


          The statute     places    the decision       to “cooperate     with other     public   and
          private    agencies”     within      the commission’s        discretion.      The rider
          qualifies,     but   does    not    remove,      chat discretion.        The commission
          remains    at liberty      to determine       the amount of the contract,            up to
          $277,000;    it retains     a choice     of parties   with whom to contract;        and it
          retains    a choice      of    facilities.         In our    opinion,     the   rider   is
          virtually    declaratory     of existing       law and does not repeal,        modify   or
          amend section     91.052 or any other statute.            We conclude     that the rider
          is not violative      of article      III,  section   35 of the Texas Constitution.

                                                SUMMARY

                               A rider    to the appropriation     for the State
                       Commission      for    the Blind   is   not violative    of
                       article    III,   section  35 of the Texas Constitution.

                                                            =g




                                                              MARK           WHITE
                                                              Attorney      General of    Texas

          JOHN W. FAINTER, JR.
          First Assistant Attorney          General

          RICHARD E. GRAY III
          Executive Assistant       Attorney    General

          Prepared    by Rick Gilpin
          Assistant    Attorney  General

          APPROVED:
          OPINION COMMITTEE

          Susan 1.. Garrison,      Chairman
          Rick Gilpin